DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on November 6, 2020. 
Claims 1-12 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. CN201911078444.6, filed on November 6, 2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-20160059419 in view of Ishigaki (US-20180272537).
Regarding Claim 1 (and similarly Claim 7), Suzuki discloses:
A method for determining coordinates of a mechanical arm applied to a computing device, the method comprising: placing a target object provided with a marker onto a first jig of a plurality of jigs; (FIG. 7-8, markers 8a “The robot control section 411 then controls the robot arm 1 and the robot hand 2 again to move the workpiece 6 to a target position (not illustrated) and ends the picking operation for the workpiece 6.” [0066], [0109]-[0113])
A computing device comprising: a processor; and (FIG. 1, CPU 41)
a memory storing a plurality of instructions, which when executed by the processor cause the processor to: (FIG. 1, ROM 42, RAM 43)
controlling a camera of the mechanical arm to take a first picture comprising the marker, and obtaining first position coordinates of the marker based on the first picture; (FIG. 7, hand camera 7a “The hand camera 7a receives an instruction from the visual sensor control section 413, captures an image,” [0100])
calculating reference position coordinates corresponding to the first jig based on the first position coordinates of the marker; (“a calibration position and orientation calculation section 415 that calculates calibration positions and orientations of the markers 8a” [0098])
controlling the mechanical arm to move to the reference position coordinates corresponding to the first jig based on the reference position coordinates of the first jig; (“That is, the robot control section 411 moves the robot arm 1 on the basis of the calibration positions and orientations .sup.RH.sub.T[i] calculated in step S26 (S27), and a process for obtaining the coordinates .sup.VP[i] of a mark 81a using the hand camera 7a is performed N times (S28).” [0122])
moving the mechanical arm from the reference position coordinates corresponding to the first jig to an intermediate position corresponding to the first jig; (“The robot control section 411 controls the robot arm 1 on the basis of a result of the calculation of the target position and causes the robot hand 2 to approach the workpiece 6 from above.” [0066])
An intermediate position defined by the applicant is a position the arm needs to pass through in order to reach the target positions, see instant application’s specification [0037]. The position where the robot hand is approaching the workpiece from above is an intermediate position.
reading position coordinates of a current position of the mechanical arm from a three-dimensional coordinate system where the mechanical arm is located, and setting the read position coordinates as intermediate position coordinates corresponding to the first jig; (“The robot control section 411 controls the robot arm 1 on the basis of a result of the calculation of the target position and causes the robot hand 2 to approach the workpiece 6 from above.” [0066] and “The calibration position and orientation calculation section 415 is provided as a control function of the CPU 41. The calibration position and orientation calculation section 415 can be realized when, for example, the CPU 41 executes a program stored in the ROM 42. The calibration position and orientation calculation section 415 calculates calibration positions and orientations on the basis of results of measurement of the marks 81a obtained using the fixed camera 3 and the feature position calculation section 414 and outputs the calibration positions and orientations to the robot control section 411.” [0105])
moving the mechanical arm from the intermediate position corresponding to the first jig to a target position corresponding to the first jig; (“Next, a target position (command values) of the robot arm 1 for obtaining the workpiece 6 with the robot hand 2 is calculated on the basis of the obtained values […] “After the approach operation, the robot control section 411 closes the fingers 21 of the robot hand 2 to hold the workpiece 6. The robot control section 411 then controls the robot arm 1 and the robot hand 2 again to move the workpiece 6 to a target position (not illustrated) and ends the picking operation for the workpiece 6.” [0066])
reading position coordinates of a current position of the mechanical arm from the three-dimensional coordinate system where the mechanical arm is located, and setting the read position coordinates as target position coordinates corresponding to the first jig; (“The calibration position and orientation calculation section 415 is provided as a control function of the CPU 41. The calibration position and orientation calculation section 415 can be realized when, for example, the CPU 41 executes a program stored in the ROM 42. The calibration position and orientation calculation section 415 calculates calibration positions and orientations on the basis of results of measurement of the marks 81a obtained using the fixed camera 3 and the feature position calculation section 414 and outputs the calibration positions and orientations to the robot control section 411.” [0105])
controlling the camera to take a second picture comprising the marker and obtaining second position coordinates of the marker based on the second picture; (FIG. 7, hand camera 7a “The hand camera 7a receives an instruction from the visual sensor control section 413, captures an image,” [0100])
calculating reference position coordinates corresponding to the second jig based on the second position coordinates of the marker; (“a calibration position and orientation calculation section 415 that calculates calibration positions and orientations of the markers 8a” [0098])
controlling the mechanical arm to move to the reference position coordinates corresponding to the second jig based on the reference position coordinates corresponding to the second jig; (“That is, the robot control section 411 moves the robot arm 1 on the basis of the calibration positions and orientations .sup.RH.sub.T[i] calculated in step S26 (S27), and a process for obtaining the coordinates .sup.VP[i] of a mark 81a using the hand camera 7a is performed N times (S28).” [0122])
calculating intermediate position coordinates corresponding to the second jig; (“The robot control section 411 controls the robot arm 1 on the basis of a result of the calculation of the target position and causes the robot hand 2 to approach the workpiece 6 from above.” [0066] and “The calibration position and orientation calculation section 415 is provided as a control function of the CPU 41. The calibration position and orientation calculation section 415 can be realized when, for example, the CPU 41 executes a program stored in the ROM 42. The calibration position and orientation calculation section 415 calculates calibration positions and orientations on the basis of results of measurement of the marks 81a obtained using the fixed camera 3 and the feature position calculation section 414 and outputs the calibration positions and orientations to the robot control section 411.” [0105])
calculating target position coordinates corresponding to the second jig; (“Next, a target position (command values) of the robot arm 1 for obtaining the workpiece 6 with the robot hand 2 is calculated on the basis of the obtained values […] “After the approach operation, the robot control section 411 closes the fingers 21 of the robot hand 2 to hold the workpiece 6. The robot control section 411 then controls the robot arm 1 and the robot hand 2 again to move the workpiece 6 to a target position (not illustrated) and ends the picking operation for the workpiece 6.” [0066])
determining whether the reference position coordinates, the intermediate position coordinates, and the target position coordinates corresponding to each of the plurality of jigs have been obtained; and (“After the calibration process is completed, the target calibration values, that is, the coordinate transformation matrix .sup.RH.sub.F, which indicates positions and orientations in the fixed camera coordinate system F relative to the robot coordinate system R, is stored as a calibration parameter file.” [0136])
Suzuki discloses storing coordinate transformation information after calibration is complete. This would include the coordinate positions for the reference position (i.e. markers), intermediate position (location other than the target position), and the target position.
if the reference position coordinates, the intermediate position coordinates, and the target position coordinates corresponding to each of the plurality of jigs have not been obtained, obtaining the reference position coordinates, the intermediate position coordinates, and the target position coordinates corresponding to each of the plurality of jigs. (“The process for detecting the i-th marker 8 for the i-th calibration position and orientation .sup.RH.sub.T[i] using the hand camera 7 is the same as that in which the fixed camera 3 is used. Because the detection range of the hand camera 7 is generally smaller than that of the fixed camera 3, however, the number of markers 8 that the hand camera 7 can detect at once is one in the present embodiment with each calibration position and orientation .sup.RH.sub.T[i]. The coordinates ° P[i] (hand visual sensor measurement data) in the hand camera coordinate system V are calculated for each operation for detecting the mark 81 on the i-th marker 8. By repeating the operation of the robot arm 1 (S16) and the detection performed by the hand camera 7 (S17) N times, N sets of data are obtained.” [0081])
Suzuki discloses repeating collection of calibration positions until an appropriate number of data sets are obtained.
The steps Suzuki discloses regarding the first surface (i.e. jig) can be repeated for any additional surfaces used. See Ishigaki reference below for motivation for placing markers on multiple different surfaces.
Suzuki does not explicitly disclose moving the target object provided with the marker onto a second jig. However, Ishigaki explicitly discloses:
moving the target object provided with the marker onto a second jig of the plurality of jigs; (“In another aspect of the invention, the robot control device may be configured such that the first calibration marker is disposed on a first surface of an object, and the second calibration marker is disposed on a second surface different from the first surface of the object.” [0019])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Suzuki to include the teachings of Ishigaki in order to place markers on multiple different surfaces during calibration in order to increase the accuracy of robot processing, as taught by Ishigaki [0027].
Regarding Claim 4 (and similarly Claim 10), Suzuki discloses:
an abscissa coordinate and an ordinate coordinate of the reference position coordinates corresponding to the first jig are the same as an abscissa coordinate and an ordinate coordinate of the first position coordinates of the marker, respectively, and a vertical coordinate of the reference position coordinates is equal to a vertical coordinate of the first position coordinates of the marker plus a preset value. (FIG. 2, workpiece station 5 and markers 8, “As illustrated in FIGS. 2 and 3, the markers 8 may be temporarily provided on the upper surface of the workpiece station 5” [0065])
The markers lay on the workpiece station (i.e. jig) and have a thickness. The abscissa (x-axis coordinate) and the ordinate (y-axis coordinate) coordinates of the markers on the station directly correspond to the x and y coordinates of the station below. However, due to the thickness of the markers, the vertical coordinate is offset by the thickness of the marker (i.e. preset value.
Allowable Subject Matter
Claims 2-3, 5-6, 8-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664